55 , °M')_-o@/

 

l cAuSE # 4880-wR-4
Ex PARTE‘ ' z _ ' ` § 111 THE 1191~,11 niscrict
Brian Avery Hough v § Court of Runnels, RECENE. |N
C°unty' Tex'?suRT oF chMrNAL APPEALS

APP_LICANT's TRAvERsE MoTIoN m RESPoNsE To RESPONDANT's FEB 02 2015
ANSWER. osJEcTINs 10 sPECIFIc FAcTs 0F ALLIGA§;QNS

 

‘l’o the Honotable Court: § z- ` Ab€l ACOS¥&, Cleb’k

Now' Com§s, Brian Avery Hough, and files this his Travers§ Motion Objecting "f§
~to specific facts made in the Respohdants answer to his Writ of Habeas Corpus
Appl1cat10n Number 4880-WR-4. '

Applicant would object to the Respondants' Answer that there are no unresolved
.f'acts to the legallity of Applicant's LIFE sentence handed down by this Court
for the above cause number, Aggravated Sexhal Assa111t o_f a ,Chlld.. The Appl1cant.
min his Application, that he was'_entrc'l
` 3110 'ID?Premature Life
sentenc conviction,"“‘for the Prosecutor s Wildly Charged Indictnrent. land
that after Direc_t Appeal he has the nght to be Tried on the TRUE-BILL of

    
    
 
 
 

 

clearly demonstrat " t9 a New senten-

 

  
 
 

    

Grand*Jury ~Indictlng Proceedin~_.,. "

'Ther§`forev Applicant wohl'd specifically object to the respondents answer,
and show th1s Court that as of Today Applicant is St111 mcarcerated under
a NULL and VOID LIFE sentence of the Court, in excess of the TRUE-BILL of

DDICTMENT"»£' harded down by the Grandjury in this actua1 Arra1gnment Trial
1 `o_ "¢ _4 v .;.if¢_;. ~W‘-=.». _ -'.~.

in this Court`. t
The Appllcant would further object to the Respondants answer stating there ‘

are NG facts to be resolved, for the reasons Respondant has failed to provide

a response to the claims raised in the Application, nor has Respondant waived

the:: claim, and therefore, the claims are preserved for the State t_, b d_§§ss,,;,

 

Constitutional Violations and were disnussed, and Applicant was denied relief .-

 

 

 

 

 

by'the TEXAS COURT OF CRIMlNAL APPEALS in Application Numbers 4880-WR¢1¢2¢and 3.'

f And therefore,` Applicant would` specifically Request that Relief be GRANTED
-in Application Number 4880-wR-4 for which is a Successive Writ, that clearly
Demonstrates an entitlement to relief of his LIFE sentence, he is still serving
and on his Timesheet. `

Applicant‘s §lead in this case was not guilty, and his Appeal had unlimited `

  
 
 

boundries, and was automatic due to the Life sentence "

Aggravated Sexual Assault of ay

 
 
 
  
   
  
 

   

Gounty':jury ”o `thei l _ District Court. However, in App cant's application l

f guilty for  the Aggravated Sexual Assault of a Child was hased:

“counsel ih Jones

   
 
  
 
  

 

_ harged by a Prosecutors Indictment in the zb_th District Court
`»County for Aggravated Sexual Assault in cause number 8563 and a
ua Assault 1n cause number 8564, that was aged to have been
` or 40 years for
1:_ _ t hac no right to
Appeal unless approved by the Trial Judge. It was then after this conviction

in Jonev QCounty that Applicant is now charged in Runnels County in 4880

 

for Aggravated Sexual Assault of the Same Victim. Noa in R weis County)
vand alleged to be convicted by the jury trial on a guilty plead and sentenced
,to LIFE in prison in the States new lead conviction in 4880§ " ‘

 

 
 

Applicant would specifically object to respondents answer to Application
-number 4880-WR-4 whereas it is this Writ that clearly demonstrates how his
Jones County conviction in 8563, a 40 year sentence of the :udge that Applicant
. had no right to appeal without permission of the trial judge was entertwined
with a NULL and vOID LIFE sentence in 4880 in Runnels Oounty. A conviction

Applicant had an absolute right to appeal. And had unlimited boundries and

 

was automatic appeal due to his LIFE sentence. Applicants; application clearly

 
 

 

Assaul zcase, of a 40 year sentence from Jones County under a NULL and VOID;

» LIFE sentence out of Runnels County .

 

2.1.§

 

plead guilty for a 40 year sentence in Jones Coun y where Applicant

'\‘1

And the Court was able to dispose of the plain sexual assault in 8564 in
Jones §ounty and excuse the jury in Runnels Counrty after indicting Applicant
for ;the lesser included offense. and reading the NULL and VOID LIFE sentence

'for the Higher offense of the prosecutors wildly charged indictment in 4880
.;the' State would attempt to hold an illegal LIFE sentence conviction in 4880
’» the lead conviction of the State¢ A indictment pending trial for a Lesser
~ Included Offense. :YorA al these facts Applicant would have to Object to the~
respondents answer that there are' no controverted unresolved facts to the
legality. of Applicants"confinement. Applicant is serving a LIFE sentence\
for* a pending indictment out of this court for a lesser offense that carries

no more than Twenty years.

Applicant would further object to respondants answer because in his answer
respondent fails to show that 4880 has unlimited boundries on appeal and

 

was not§ a 'plead bargaining case, Ap@licants plead was not guilty. However¢
Applicant demonstrated that due to misconduct of the State entertwining a
NOT guilty vplead with a guilty plead of Two Different Counties has-deprived
'Applicant of a fair direct appeal. For all these reasons Applicant objects
and prays that relief be granted and new sentencing trial be ordered where

J'Applicant can take a proper appeal from any judgment of this Court. That

1 as of toady Applicant has been deprived from fairly challenging. And deprived
of a New sentencing Trial he was entitled to after direct appeal. Applicant
prays that this Motion be Granted.

OATH

I Brian every Hough do declare under the penalty of perjury, that the above
and foregoing contents stated within this hotion. Is True and Correct to
the best of my knowledge, pursuant to TEX. CIVIL PRCT AND REM. CODE§ 132. 001
thur 132.003. also being sent by Certified Return Receipt Mail. #7008 1300
OOOl 966l?4659._

 

 

Brian Avery Houéh/ a
TD